COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-09-025-CR


GROVER CLEVELAND STANLEY                                          APPELLANT
A/K/A STANLEY CLEVELAND
GROVER

                                        V.

THE STATE OF TEXAS                                                      STATE

                                    ------------

     FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Appellant Grover Cleveland Stanley a/k/a Stanley Cleveland Grover

appeals his conviction for failing to register as a sex offender. See Tex. Code

Crim. Proc. Ann. art. 62.051(a) (Vernon Supp. 2009), art. 62.102 (Vernon

2006). In one issue, he argues that the trial court should have granted his




      1
           See Tex. R. App. P. 47.4.
motion to quash the indictment because under his interpretation of the sex

offender registration statute, he was not required to register. We affirm.

                                 Background Facts

      Appellant’s indictment alleged that he was convicted of aggravated rape

in Tennessee in 1993, that his aggravated rape conviction required him to

register as a sex offender in Texas, and that he failed to do so within seven

days after moving to a new address in Fort Worth in May 2008. 2 Appellant’s

appointed counsel filed a motion to quash the indictment on the ground that

various amendments to the sex offender registration statute created a “savings

clause” that exempted his registration.        Appellant’s counsel acknowledged

during a hearing on the motion to quash that the savings clause might have

been repealed by the recodification of the registration statute in 2005, but he

argued that “without more explicit repeal by the legislature or a court

interpretation, . . . [the savings clause] still exists.”




      2
        Appellant contends only that he was not legally required to register
under chapter sixty-two of the code of criminal procedure; he does not dispute
facts regarding his underlying Tennessee aggravated rape conviction, its
substantial similarity to a Texas conviction that would otherwise require
registration, or his failure to report to the Fort Worth Chief of Police after
moving into the city. See Tex. Code Crim. Proc. Ann. art. 62.001(5)(H) (Vernon
Supp. 2009).

                                          2
      The trial court denied appellant’s motion to quash, and then appellant pled

guilty and received two years’ confinement as his punishment. He timely filed

his notice of appeal.

                        The Repeal of the Savings Clause

      The current version of the code of criminal procedure states that sex

offender registration requirements apply to anyone who has a “reportable

conviction or adjudication” that occurred on or after September 1, 1970. Tex.

Code Crim. Proc. Ann. art. 62.002 (Vernon 2006).         The sole issue in this

appeal is whether an uncodified “savings clause” that was added in 1997 to

nonetheless exempt registration requirements for some offenders whose

convictions occurred before 1995 applied to appellant when he failed to register

in 2008.    A recent opinion from the court of criminal appeals precludes

appellant’s contention that the savings clause applies to him. See Ex Parte

Harbin, 297 S.W.3d 283, 285–87 (Tex. Crim. App. 2009).

      In Harbin, the court stated that the original savings clause

      applied to an offender who was not in a Texas penal institution or
      under the supervision and control of a juvenile probation office, a
      community supervision and corrections department, or the pardons
      and paroles division of Texas Department of Criminal Justice on or
      after September 1, 1997, as a result of the offense in question.
      Offenders subject to the savings clause need not register under the
      1999 version of [the registration statute] because the version of
      the statute passed [in 1995] applies to them instead. Under the
      1995 version . . ., out-of-state convictions before September 1,

                                       3
      1995, were not considered reportable offenses, and offenders did
      not need to register for out-of-state convictions occurring before
      that date.

Id. at 286. However, the court further explained that the savings clause

      is applicable in a limited number of cases. The 2005 amendments
      to [the registration statute] repeal all of article 62.11, including the
      uncodified “savings clause.”        Effective September 1, 2005,
      offenders must register for all offenses listed in article 62.001(5)
      that occurred on or after September 1, 1970. Therefore, the
      “savings clause” may apply only to offenders who failed to register
      between September 1, 1997, and August 31, 2005.

Id. at 286–87 (emphasis added and footnote and citation omitted).

      Appellant failed to register in 2008, so under the controlling authority of

Harbin, the savings clause cannot apply to him. 3 See id.; Sierra v. State, 157
S.W.3d 52, 60 (Tex. App.—Fort Worth 2004) (op. on reh’g) (stating that this

court is ”bound by the precedent of the Texas Court of Criminal Appeals and

has no authority to disregard or overrule [it]”), aff’d, 218 S.W.3d 85 (Tex.

Crim. App. 2007). Thus, we hold that the trial court properly denied his motion

to quash the indictment, and we overrule his only issue.




      3
        The Texas Attorney General has also opined that the savings clause
is no longer effective. Op. Tex. Att’y Gen. No. GA-0454 (2006); Ex parte
Schroeter, 958 S.W.2d 811, 812 n.2 (Tex. Crim. App. 1997) (explaining that
Attorney General’s opinions are persuasive authority).

                                         4
                               Conclusion

     Having overruled appellant’s only issue, we affirm the trial court’s

judgment.

                                            PER CURIAM

PANEL: LIVINGSTON, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 7, 2010




                                   5